Motion Granted; Petition for Writ of Mandamus                    Dismissed     and
Memorandum Opinion filed November 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00733-CR



                  IN RE SUZANNE JOYCE CRISP, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             182nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1153773

                        MEMORANDUM OPINION

      On August 19, 2013, relator Suzanne Joyce Crisp filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the trial court to grant her
motion for judgment nunc pro tunc seeking credit for jail time served prior to her
conviction.

      On October 30, 2013, relator filed a motion to dismiss the petition for writ of
mandamus because the trial court granted the relief requested. Relator’s motion is
granted.

      Accordingly, the petition for writ of mandamus is dismissed.


                                                   PER CURIAM


Panel Consists of Justices Christopher, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2